Citation Nr: 0815937	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection of joint pain.  

2.  Entitlement to service connection of a condition claimed 
as numbness of the legs and feet.  

3.  Entitlement to service connection of a condition claimed 
as "liver enzymes".   

4.  Entitlement to service connection of a condition which 
manifests as acid reflux.  

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection of tingling, numbness of the forearms.  

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection of headaches. 


REPRESENTATION

Veteran represented by:	The American Legion 


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).   

Procedural history

The veteran served on active duty from March 1989 until July 
1992.  Service in Southwest Asia during the Persian Gulf War 
is indicated by the evidence of record.  

In a March 2000 rating decision, the RO denied the veteran's 
claims of entitlement to service connection of tingling and 
numbness of the forearms and headaches.  
The veteran did not appeal.  

In April 2003, the RO received the veteran's claim of 
entitlement to service connection for joint pain, a condition 
which manifests as acid reflux, numbness of the legs and 
feet, a condition claimed as "liver enzymes", plus requests 
to reopen the previously denied claims of entitlement to 
service connection of headaches and tingling and numbness of 
the forearms.  In the January 2004 rating decision, the RO 
denied all of the veteran's claims.  The veteran disagreed 
with the January 2004 rating decision and initiated this 
appeal.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal (VA Form 9) in February 
2005.  

The issues of whether new and material evidence has been 
received to reopen the previously denied claims of 
entitlement to service connection of numbness and tingling of 
the forearms and headaches are REMANDED to the RO via the VA 
Appeals Management Center (AMC)in Washington, D.C.  VA will 
notify the veteran further action is required on his part.

Issues not on appeal

In the January 2004 rating decision the RO granted an 
increased disability rating, to 10 percent, for service-
connected impetigo, effective April 23, 2003.  To the Board's 
knowledge, the veteran did not disagree with any aspect of 
this decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].
 

FINDINGS OF FACT

1.  The veteran served in Southwest Asia during the Persian 
Gulf war.

2.  The veteran has not been diagnosed with arthritis or any 
other disorder of the joints.

3.  The competent and probative medical evidence of record 
indicates that the veteran's joint pain is not related to an 
undiagnosed illness, but rather is caused by secondary to 
strain due to non service-connected obesity.  

4.  The veteran has not been diagnosed with any neurological 
or other disorder of involving numbness of the legs and feet.  

5.  The competent and probative medical evidence is against a 
finding that the veteran's complaints of numbness of the legs 
and feet are related to service in Southwest Asia, to include 
an undiagnosed illness.  

6.  The veteran has not been diagnosed with any disease which 
manifests by abnormal liver enzyme test results; the 
competent and probative medical evidence shows that the 
veteran's abnormal liver enzyme test results are related to 
the veteran's use of over-the-counter pain medicine to treat 
his non-service connected joint pain.  

7.  The veteran has been diagnosed with gastroesophageal 
reflux disease (GERD).  

8.  The competent and probative medical evidence of record is 
against a finding that the veteran's GERD is related to his 
military service, to include Persian Gulf service.  


CONCLUSIONS OF LAW

1.  Service connection of a condition which manifests as 
joint pain, including as due to an undiagnosed illness, is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).

2.  Service connection of a condition which manifests as 
numbness of the feet and legs, including as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).

3.  Service connection may not be granted for "liver 
enzymes".  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
U.S.C.A. §§  3.303; 3.317 (2007).

4.  Service connection of GERD is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of a 
variety of conditions which he in essence contends are a 
result of an undiagnosed illness secondary to his military 
service in Southwest Asia.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
 See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in three letters from 
the RO dated May 14, 2003.  The letter advised the veteran of 
the provisions relating to the VCAA.  Specifically, the 
veteran was advised in these letters that VA would obtain all 
evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  The letters specifically informed the veteran that 
for records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  
Finally, the letter set out the elements of a successful 
claim of entitlement to service connection and included an 
enclosure entitled "Submitting evidence for claims about 
GULF WAR UNDIAGNOSED ILLNESSES".  [Emphasis as in the 
original letter.]  

In the May 2003 letter, the veteran was specifically notified 
to send or describe any additional evidence which he thought 
would support his claim.  The veteran was also specifically 
instructed that he should submit any additional evidence 
which he had in his possession which would support the his 
claim.  See the May 14, 2003 letter, page 3.  This request 
complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159 (b) in that the veteran was 
informed that he could submit or identify evidence other than 
what was specifically requested by the RO.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, element (1), veteran status, is not at issue. 
With respect to elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service, the veteran received specific notice as to 
both elements in the May 14, 2003 VCAA letter.  Regarding 
elements (4) and (5), degree of disability and effective 
date, as service connection has been denied by the RO these 
matters are rendered moot.  As the Board similarly is denying 
these claims, the matters remain moot.  

The veteran's representative has not alleged that the veteran 
has received inadequate VCAA notice.  The veteran is 
obviously aware of what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary. 
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records 
and identified private treatment records.  The veteran has 
identified no other relevant medical treatment.  He was 
provided with a VA compensation and pension (C&P) 
examinations in September 2003 and again in June 2004.    

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran initially requested a 
Travel Board hearing.  However, in June 2005 the veteran 
requested that the hearing be cancelled.     

The Board will therefore move on to decisions on the merits 
as to these four issues.

1.  Entitlement to service connection of joint pain.  

2.  Entitlement to service connection of a condition claimed 
as numbness of the legs and feet.  

Because these issues involve the application of identical law 
to similar facts, and in the interest of economy, the Board 
will address them together. 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.   See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability. Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].



Service connection - undiagnosed illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2007).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  See 38 C.F.R. 
§ 3.317(a)(2).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

Analysis

The veteran is seeking entitlement to service connection of a 
condition which manifests as pain in his joints and also of a 
condition which manifests as numbness and tingling in his 
legs and feet.  [The veteran has at times also referred to 
upper extremity numbness and tingling; however, the current 
appeal is limited to the lower extremities.]

The veteran appears to contend that these claimed 
disabilities are parts of an undiagnosed illness contracted 
secondary to his service in Southwest Asia.  The Board will 
also consider whether or not service connection may be 
granted under the general provisions for service connection.    

Persian Gulf War illness

At the outset, the Board notes that the record shows that the 
veteran served in Southwest Asia during the Persian Gulf War.  

The medical evidence of record does not include reference to 
any diagnosed disorder which manifests by joint aches or 
numbness and tingling of the feet and legs.  No such disorder 
was noted at the time of the September 2003 VA examination, 
or in any medical treatment records.  Specifically with 
respect to the joint pain, the June 2004 VA examiner noted 
that arthritis had not been diagnosed.  Additionally, a 
neurological examination conducted in June 2004 found no 
clinical basis for the veteran's subjective complaints of 
numbness and tingling in the hands and feet.  That assessment 
was congruent with the findings of an October 1999 VA 
examiner, namely "alleged" numbness and tingling in the 
upper arms. 
 
The question before the Board then becomes whether or not 
there is affirmative evidence against a finding that these 
two undiagnosed conditions were caused by the veteran's 
service in Southwest Asia.  See 38 C.F.R. § 3.317 (c)(2007).  
Such evidence in fact exists.  The June 2004 examination 
report contained a specific finding that it was less likely 
than not that any of the veteran's complaints were 
manifestations of an undiagnosed illness, including joint 
pains and numbness and tingling of the legs and feet.

Specifically with respect to the complaints of joint aches, 
the June 2004 VA examiner noted the veteran's morbid obesity, 
with a reported weight of 315 pounds at the June 2004 
examination and a weight of 304 pounds at the time of the 
September 2003 examination.  The June 2004 examiner concluded 
that the veteran's documented morbid obesity leads to strain 
of the veteran's joints.  The examiner further opined that 
the strain due to obesity, rather than any undiagnosed 
illness was more likely the source of the veteran's 
complaints of joint pain.    

The affirmative competent medical evidence is therefore 
against a relationship between either claimed condition and 
the veteran's service in Southwest Asia.  No undiagnosed 
illness has been identified.

There is no competent medical evidence to the contrary.  The 
veteran himself has asserted that such a relationship exists.  
However, as a lay person without medical training he is not a 
source of competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, his 
assertions do not overcome the affirmative evidence from the 
June 2004 VA examiner which finds that the veteran's 
subjectively reported joint aches and numbness and tingling 
of the feet and legs are not related to the veteran's service 
in Southwest Asia.  

Accordingly, the provisions of 38 C.F.R. § 3.317 (2004) do 
not apply.  

Direct service connection 

The Board has given thought to whether service connection may 
be granted for the veteran's claimed joint aches and numbness 
of the legs and feet regardless of the inapplicability of the 
undiagnosed illness provisions.  Cf. Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

As noted above, in order to establish direct service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  The Board will address each 
Hickson element in turn.

With regard to element (1), current disability, as alluded to 
above the medical evidence in this case, in particular the 
examination in June 2004, does not show that a diagnosed 
illness manifested by joint aches or numbness and tingling of 
the feet and legs exists.  In that regard, the Board notes 
that objective testing has not shown arthritis, and 
neurological testing did not find any condition which 
accounted for the veteran's complaints related to his feet 
and legs.  

The Board has no reason to doubt that the veteran may 
experience joint aches or numbness and tingling in his feet.  
However, symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  To the extent that the claimed disabilities may be 
symptoms of the veteran's non service-connected obesity, as 
was suggested by the VA examiner in June 2004, this 
manifestly is no basis for service connection.

Thus, the Board finds that element (1) is not satisfied and 
that the claim fails on that basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

Regarding the second Hickson element, in-service disease or 
injury, the Board has reviewed the veteran's service medical 
records.  There is no entry in those records which indicates 
the veteran complained of or sought treatment for joint aches 
or numbness or tingling of the hands or feet during service.  
Specifically, at the time of the veteran's April 1991 
Southwest Asia Demobilization/Redeployment Medical Evaluation 
he noted suffering from only strep throat and a cut to the 
left thumb during his deployment.  

After a review of all the records, the Board finds that the 
medical evidence does not indicate the veteran had any 
condition involving joint aches or numbness and tingling of 
the hands and feet during service, and that, therefore, 
element (2) is also not satisfied.

With regard to the third Hickson element, medical evidence of 
a nexus between an in-service injury or disease and a current 
disability, the Board finds that the evidence is also 
lacking.  Indeed, because there is no medical evidence of a 
current disability or an in-service injury or disease, there 
can be no evidence of a nexus. The claim fails on this basis 
as well.

Accordingly, direct service connection for joint aches and 
numbness and tingling in the feet is not warranted.  The 
benefits sought on appeal are denied.

3.  Entitlement to service connection of a condition claimed 
as "liver enzymes".   

Analysis 

The veteran is also seeking entitlement to service connection 
of elevated liver enzyme test results.   A September 2003 VA 
examination report indicated laboratory reports of an 
"abnormal hepatic function study," that is to say elevated 
liver enzyme readings.   

Essentially, as with the other claimed conditions, he 
contends that he suffers from this condition as a part of an 
undiagnosed illness due to service in the Southwest Asia.  
Again, the Board will consider entitlement based upon an 
undiagnosed illness and direct service connection.  


Persian Gulf War illness

The medical records do not indicate that the veteran has 
diagnosed condition of the liver.  Specifically, the 
veteran's private treatment records, VA treatment records, 
September 2003 VA examination and the June 2004 VA 
examination do not include a diagnosed liver condition.  
Nonetheless, the Board has concluded that the provisions of 
38 C.F.R. § 3.317 do not apply. 
 
The competent and probative medical evidence of record is 
against a finding that t any elevated liver enzymes is in any 
way related to an undiagnosed illness contracted via Gulf War 
service.  First, elevated liver enzymes are not listed as a 
sign or symptom in 38 C.F.R. § 3.317.  Even more 
significantly, there is affirmative medical evidence against 
the claim.  Specifically, the June 2004 examination report 
contained the finding that it was not as likely as not that 
the veteran's laboratory findings related to his liver 
function were related to undiagnosed illness.  Additionally, 
a January 2004 VA treatment record indicated that these test 
results were likely a consequence of over-the-counter pain 
medications used by the veteran in response to his joint pain 
(which as discussed above has not been service connected).  

There is no competent medical evidence of record that 
supports the proposition that these laboratory findings are 
related to an undiagnosed illness due to service.
The only evidence of record which supports this proposition 
emanates from the veteran himself.  As discussed elsewhere in 
this decision, this is not a competent source of medical 
evidence.  See Espiritu, supra.    

Accordingly, as the competent medical evidence of record is 
against a finding that the veteran's elevated liver enzyme 
reading is associated with an undiagnosed illness incurred 
during service in Southwest Asia, the provisions of 38 C.F.R. 
§ 3.317 do not apply and service connection cannot be 
established on that basis.  

The Board will therefore alternatively consider the matter of 
direct service connection. 

Direct service connection

Although there are of record laboratory findings of abnormal 
liver enzymes, the medical evidence of record does not 
identify any diagnosed liver disability, or any other 
disability which is related to or caused by the abnormal 
liver enzyme reading.  The veteran himself does not allege 
that he has any specific  liver disability or any other 
disability due to the abnormal hepatic function study.

In the absence of any currently diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

Accordingly, service connection of "liver enzymes" cannot be 
granted on a direct service connection basis, and the benefit 
sought on appeal is denied.  

4.  Entitlement to service connection of a condition which 
manifests as acid reflux

Analysis

As with the previous issues, the Board will separately 
discuss the veteran's theory of entitlement as a Persian Gulf 
War veteran as well as under the legal provisions generally 
pertaining to service connection.  

Persian Gulf War illness

Based on a review of the competent and probative medical 
evidence of record, the Board has concluded that the 
provisions of 38 C.F.R. § 3.317 do not apply.  The medical 
evidence shows that the veteran has been diagnosed with GERD, 
to include during the June 2004 VA examination. Because a 
specific gastrointestinal disorder has been diagnosed, 38 
C.F.R. 3.317, which pertains to undiagnosed conditions, does 
not apply.  

Moreover, the June 2004 VA examiner specifically determined 
that the medical evidence did not support a conclusion that 
the veteran's GERD were related to a undiagnosed illness 
contracted in the Gulf.  There is no competent medical 
evidence to the contrary.  

Accordingly, the criteria for the establishment of service 
connection for an undiagnosed illness incurred during the 
Gulf War have not been met.    

Direct service connection

The Board has given thought to whether service connection may 
be granted for the veteran's GERD regardless of the 
inapplicability of the undiagnosed illness provisions.  See 
Combee v. Brown, supra.

As discussed above, in order for service connection to be 
granted, there must be 
(1) a current disability; (2) in-service disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

With respect to the first element, as has been discussed 
above there is evidence of a currently diagnosed 
gastrointestinal disability, GERD.  Hickson element (1) is 
accordingly satisfied.  

With respect to the second Hickson element, a review of the 
veteran's service medical records show no diagnosis of any 
gastrointestinal condition and no treatment for any such 
condition during service.  None was mentioned in the post-
deployment medical survey referred to above, or in the 
veteran's separation examination.  Accordingly, in-service 
incurrence of illness is not shown.  

Turning to the final element, medical nexus, there is of 
record only one source of competent and probative medical 
evidence:  the June 2004 VA examination, which found that the 
veteran's GERD is not related to any event in service, to 
include service in the Persian Gulf.  There is no competent 
medical evidence to the contrary.  To the extent that the 
veteran himself contends that his GERD is related to his 
military service, it is well established that lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause.  See 
Espiritu supra.

Accordingly, as the weight of the competent and probative 
medical evidence is against a finding that the veteran's GERD 
is related to events in service, Hickson element (3), medical 
nexus, is also not met.  

In conclusion, for reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a GERD.  The benefit sought on appeal is 
therefore denied.  

Conclusion

For the reasons set out above, the Board has found that the 
criteria for the establishment of service connection of joint 
aches, tingling in the legs and feet, elevated liver enzymes 
and a gastric condition are not met under either 38 C.F.R. 
§ 3.317 or 38 C.F.R. § 3.303.  The benefits sought on appeal 
are therefore denied.  


ORDER

Entitlement to service connection of joint pain is denied.  

Entitlement to service connection of a condition claimed as 
numbness of the hands and feet is denied.  

Entitlement to service connection of a condition claimed as 
abnormal liver enzymes is denied.   

Entitlement to service connection of a condition which 
manifests as acid reflux is denied.  



REMAND

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection of tingling, numbness of the forearms.  

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection of headaches. 

As was noted in the Introduction, the unappealed March 2000 
rating decision denied the veteran's claims of entitlement to 
service connection of headaches and service connection of 
tingling and numbness of the forearms.  Both claims were made 
on a direct basis and also claimed as secondary to an 
undiagnosed illness incurred incident to service in Southwest 
Asia.  

The Court determined in Kent v. Nicholson, 20 Vet. App. 1 
(2006), that for new and material evidence claims in order to 
comply with the notice requirements of the VCAA, "VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant." See Kent, supra, at 9-10. 
The Court also noted that "the VCAA requires [VA] to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial." Id. at 10.  The veteran has not yet 
received a letter which provides the information as 
contemplated by the Court in Kent.  

The May 2003 VCAA letter advised the veteran of the 
definition of new and material evidence,  but it did not 
provide the veteran with notice of the missing elements which 
needed to be established to make out his claim.  Such notice 
has yet been sent to the veteran.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should provide the veteran with a 
letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent.

2.  If it is warranted by the state of the 
record, VBA should then readjudicate the 
two issues.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given appropriate opportunity to respond 
thereto.

The case should then be returned to the Board, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


